DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Response to Arguments
2.	Applicant’s response arguments, with regards to claims 1-20, filed on 02/04/ 2021 are moot in view of the new grounds of rejection under the combination of Osterhout, Harris, Perez and Johnson, which is necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5-6,10-11,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0206334 to Osterhout et al. in view of US2016/0109954 to Harris, further in view of US9213405 to Perez et al. and US2017/0027652 to Johnson et al.
7.	Regarding claims 1, 11 and 15, Osterhout discloses a teleoperation system, and robot system and method for operating a robot (see at least Fig. 1& 29B) comprising: 
a robot comprising an actuator configured to move at least a portion of the robot (the robot is moved to dispose of a bomb see at least [¶ 773]);  and 
a remote computing device (remove control device/eyepiece see at least [¶ 12, 310 &773] and Figs. 1-8B) configured to:
obtain information about a user proximate to the remote computing device with one or more sensors (camera is used to obtain information about the user see at least [¶ 31-32]);  
identify the user based on the obtained information (see at least [¶ 31-32, 63& 67]);  
obtain an action of the user (the eyepiece obtain user’s hand gesture see at least [¶ 24, 48, 55-56 & 89-90]);  
retrieve an individual profile for the user among a plurality of profiles based on the identified user (retrieve person profile from database which includes plurality of users’ profile, where the system searches the database for person matching the profile see at least [¶ 15, 23, 62-63, 67-68, 442, 444, 447 & 518]), 
determine an intended instruction related to a task (the soldier controls the robot or drone using the eyepiece, that mean the system determine user intended instructions based on user action and user profile/soldier see at least [¶ 67, 78-81, 437, 444 & 473])


Osterhout does not explicitly disclose the limitation of each of the plurality of profiles including intended instructions associated with corresponding actions; determine an intended instruction related to a task by interpreting the action of the user related to the task and based on the intended instruction associated with the action included in the individual profile for the user.
However, Harris is directed to gesture recognition could command platform. Harris discloses system comprise a database store prolife of plurality of users [¶ 116], and camera that capture images of gestures performed by user, and then the system process the images and identify the gesture/action and based the associated user’s identity/profile, determine the action intended by the user, and  controlling the a robot based user gesture command. Furthermore, Harris discloses “user 6002 has a profile containing a list of predefined gestures with associated commands.  The computer system 6004 accesses the user's 6002 list and compares it to the identified gesture type to determine the intended command” [¶ 528 & 530-531], and (see at least [¶ 116, 124, 528 & 530-531, 536], Figs. 2a, 4a-c, 63 & 68). Therefore, from the teaching of Harris, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osterhout to use the technique of profiles includes intended instructions related to actions and determining intended instructions/ commands and interpreting the action of the user related to the task based on the intended instruction associated with 
Osterhout does not explicitly disclose the limitation of the individual profile includes intent parameters related to the action of the user.
However, Perez is directed to user intent action using eye glasses. Perez discloses the system includes a user profile database and user’s intent parameter and these parameters are stored in user profile database (see at least col. 14, lines 29- 36, col.16, lines 30-48, and col. 24, lines 41-45). Therefore, from the teaching of Perez, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osterhout to use the technique of the individual profile includes intent parameters related to user action similar to that of the teaching of Perez in order to enhance the efficiency of controlling the robot. 
Osterhout does not explicitly disclose the limitation of display information related to the intended instruction on a display of a robot comprising an actuator configured to move at least a portion of the robot.
However, Johnson is directed to robotic arm system. Johnson discloses the robotic arm that move the end effector 22 to execute a task and robotic arm system includes a display 34 that displays commands, where the end effector responses to commands (see at least [¶ 30, 32, 37, 49 & 52] and Fig. 1-2 & 5).  Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osterhout to use the technique displaying the instructions and robot move end effector similar to that of the teaching of Johnson in order to enhance the efficiency of controlling the robot. 

8.	Regarding claims 5 and 18, Osterhout discloses the one or more sensors includes one or more imaging devices configured to obtain one or more images of the user (camera/image sensor capture the user image see at least [¶ 16, 30 & 56-57]). 

9.	Regarding claim 6, Osterhout discloses the remote computing device 
comprises an output device configured to provide feedback to the user based on 
an operation of the robot (eyepiece/ remote computing device provide feedback see at least [¶ 456]), and the remote computing device is configured to determine the feedback based on the individual profile for the user (the user wear the eyepiece which provides feedback to soldier while controlling the robot/drone based the user profile/soldier see at least [¶ 284, 456 & 475, 548, 599, 774 & 795]). 

10.	Regarding claim 10, Osterhout discloses a screen configured to display information related to the intended instruction (see at least [¶ 284 & 477]). 
11.	Claims 2-4, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0206334 to Osterhout et al. in view of US2016/0109954 to Harris, view of US9213405 to Perez et al., US2017/0027652 to Johnson et al.
and U2014/0094968 to Taylor et al. 
12.	Regarding claims 2-3, 12-13 and 16, Osterhout, Harris, Perez and Johnson in combination disclose the all the limitation of claim 1 as discussed above, Osterhout does not explicitly disclose the limitation of re-claims 2, 12 & 16) the individual profile includes a workspace scaling value; re-claims 3 & 13) the robot further comprises an 
However, Taylor is directed to teleoperative robotic system. Taylor discloses teleoperation system that use the workspace motion scaling, where the control system control the robotic actuator assembly in response to user with one scaling factor and other users use another scaling factor, that mean the system includes a user’s profile and apply the scaling factor based on the user profile, furthermore, as shown in Figs. 1&3 the operating the robotic arm based on the action of the user and workspace scaling factor (see at least [¶ 40, 67, 81 & 93]). Therefore, from the teaching of Taylor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osterhout to use the technique of operating the robotic arm based on workspace scaling factor and user action similar to that of the teaching of Taylor in order to enhance the accuracy of robot operation. 

13.	Regarding claims 4 and 17, Osterhout, Harris Perez and Johnson in combination disclose the all the limitation of claim 1 as discussed above, Osterhout does not explicitly disclose the limitation of the individual profile includes one or more operating gains of the robot. 
However, Taylor discloses teleoperation system that use the workspace motion scaling and adjusting the relative gains based on the operator who is operating the robot, that mean the system includes a individual profile with operating gains of the robot (see at least [¶ 100]). Therefore, from the teaching of Taylor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osterhout to use 

14.	Regarding claim 14, Osterhout discloses the robot system to receive 
information on the action of the user from a wearable device (wearable device/eyepiece  see at least [¶ 35, 535& 773-774] and Figs. 1-30) 

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US2012/0206334 to Osterhout et al. in view of US2016/0109954 to Harris, in view of US9213405 to Perez et al. US2017/0027652 to Johnson et al. and US2014/0350727 to Desai et al.
16.	Regarding claim 7, Osterhout discloses the remote computing device comprises a display configured to display a view related to the robot (the eyepiece display the robot while controlling the robot see at least [¶ 773]), and the remote computing device (eyepiece that provide control commands to the processor as command instructions see at least [¶18 & 284]).
Osterhout does not explicitly disclose the limitation of is configured determine a type of the view based on the individual profile for the user. 
However, Desai is directed to robotic system for providing functionally of an interface to control orientations of a camera. Desai discloses a camera to capture desired view of the robot based on the user profile (see at least [¶64] and Fig. 2A-B).  Therefore, from the teaching of Desai, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Osterhout to use the technique of determining 

Allowable Subject Matter
17.	Claims 8-9 and 19-20 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHID BENDIDI/Primary Examiner, Art Unit 3667